          Case 2:16-md-02724-CMR Document 1210 Filed 01/31/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                           MDL 2724
PRICING ANTITRUST LITIGATION                             16-MD-2724

                                                         HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

The Kroger Co. v. Actavis Holdco, U.S.                   Civil Action No. 18-284



                                           ORDER

          AND NOW, this 31st day of January 2020, it is hereby ORDERED that Kroger

Plaintiffs' Motion for Leave to Amend [MDL Doc. No. 1207], which relates to fewer than all

cases, having been filed on the Master Docket in contravention of Pretrial Order Nos. 33 and 48

(the Second and Third Electronic Case Management Protocol Orders), the Motion is

STRICKEN from the Master Docket with leave to refile on the appropriate Individual Case

docket.

          It is so ORDERED.
